DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable for its specific recitation of “retrieving user preference information that prioritizes among: first data stored in the one or more memories comprising a distance between the target vehicle and one or more exit gates of the target parking structure; second data stored in the one or more memories comprising vehicle traffic adjacent to each of the one or more exit gates within a predetermined threshold distance from the one or more exit gates” and “determining an optimal exit gate based upon the prioritized user preference information”. This is not merely selecting the closest exit or the exit with the least traffic, which prioritizes a single parameter but does not prioritize among multiple parameters. Rather Examiner has interpreted this part of the claim as requiring the system to have both “first data” and “second data” and to determine the optimal exit gate based on favoring the first data over the second data, or vice versa. The cited references may teach minimizing or maximizing a single parameter, but do not teach prioritizing among more than one parameter, i.e. favoring one over the other. 
Claims 11 and 14 recite similar subject matter with different parameters (“prioritizes among first data stored in the one or more memories comprising an orientation direction of an exit and second data stored in the one or more memories comprising a level of an exit with the target structure”) and are considered allowable for the same reasons.
Regarding the previously issued rejection under 35 USC 101, Examiner considers Applicant’s amendment to overcome the rejection. As clearly laid out in the specification, there is a problem when a large number of vehicles need to exit a parking structure. Conventional solutions are for drivers to merely follow the exit signs in the structure (which may not lead to be most optimal exit choice) or avoid the situation altogether. This leads to confusion, frustration, inconvenience, and burden on the driver. Applicant’s invention presents an improvement in the technological area by automatically selecting and outputting an exit gate based on the user’s preferences. Naturally, this solution would lessen the confusion, frustration, inconvenience, and burden on the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662